Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed on 01/26/2021 is entered. Claims 1, 10, 14, 20, 25, 27-29, and 37 have been amended.  New claims 40-41 have been added. Claims 2-9, 12, 18, and 31-36 are cancelled. Claims 1, 10, 11, 13-17, 19-30, and 37-41 are pending. Claims 1, 25-30 and 40-41 are under examination. Claims 10, 11, 13-17, 19-24, 37, 38, and 39 are withdrawn from consideration as being drawn to non-elected invention.
Examiner's Amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with C.G. Moore on 02/03/2021 and the application has been amended as follows:
Claims 10, 11, 13-17, 19-24, 37, 38, and 39 are cancelled. 

1.   (Currently Amended) A method for detecting proadrenomedullin (proADM) in a subject in need thereof, the method comprising:
contacting a sample obtained from the subject with a first anti-proADM antibody, antigen-binding fragment
detecting binding between proADM and the first anti-proADM antibody, antigen-binding fragment
determining the level of proADM in the sample;
determining the sequential organ failure assessment (SOFA) score of the subject; and
if the SOFA score is ≤ 6, then determining whether the proADM level is > 1.8 nmol/L.
 

detecting the binding of the first and second anti-proADM antibodies or antigen-binding fragments 

4.	In view of amendments to the claims and arguments of record, the rejections of record are withdrawn.
Conclusion
5.	Claims 1, 25-30 and 40-41 are allowed and are numbered as 1-9 respectively.

Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9 AM-5:30PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)